                      ~
.,.-..   ):- ~;   '
                      AO 2458   (Rev. 02/08/2019) Judgment in a Criminal Petty cllse (Modified)                                                                     Page 1 of I



                                                           UNITED STATES DISTRICT COURT
                                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                            United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                             V.                                      (For Offenses Committed On or After November 1, 1987)


                                       Luis Gerardo Reyes-Chinchillas                               Case Number: 3:19-mj-23246

                                                                                                    Charles NC uthrie             r.= nn          ~N"'n
                                                                                                    Defendant's Atto1 ey           '"" N   ds-ctt0 ~r~,
                                                                                                                                       (,. ~       .~,,,.,_., ltJ
                                                                                                                                            1
                                                                                                                                  d                       i,,;,.




                  REGISTRATION NO. 88142298
                                                                                                                                  AUG 1 3 2019
                  THE DEFENDANT:
                                                                                                                       CLERf(, U.S. oi:;rn,cT COURT
                   lZI pleaded guilty to count(s) 1 of Complaint                                                     SOUTHERN DiSTRiCT 0'' CM "'""-'NI~
                      D was found guilty to count( s)                                           BY                      DEPUTY
                        after a plea of not guilty.
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                  Title & Section                        Nature of Offense                                                              Count Number(s)
                  8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                    1
                      D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                              IMPRISONMENT
                         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                  imprisoned for a term of:

                                                     ,~\TIME SERVED                               • ________ days
                       lZI   Assessment: $10 WAIVED          IZI Fine: WAIVED
                       lZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                      the    defendant's possession at the time of arrest upon their deportation or removal.
                      D      Court recommends defendant be deported/removed with relative, - - - - - - - ~ - charged in _case


                       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Tuesday, August 13, 2019
                                                                                                  Date of Imposition ofSentence


                  Received           ),/!!      //1.Jf,
                                      - .-<Vt.). CA>:-,CA.(.
                                    DUSM
                                                                                                  nliltit::ocK
                                                                                                  UNITED STATES MAGISTRATE JUDGE


                  Clerk's Office Copy                                                                                                                   3: 19-mj-23246
